Citation Nr: 0516037	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-01 731	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The entitlement to waiver of recovery of Dependency and 
Indemnity Compensation (DIC) overpayment in the amount of 
$7,536.00.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from January 1984 to May 1998.  
The appellant is the surviving spouse of the deceased 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Committee on Waivers 
and Compromises (Committee) at the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  In October 1998, the appellant was awarded DIC benefits, 
which included additional benefits for her children.

2.  In July 2002 the appellant remarried; and, subsequently, 
her DIC award was retroactively adjusted to the rate of 
benefits that would be paid for her children creating an 
overpayment in the amount of $7,536.

3.  The appellant did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

4.  The balance of the faults rests upon the appellant for 
accepting payments to which she knew or reasonably should 
have known she was not entitled.

5.  Waiver of overpayment would result in unfair enrichment 
to the appellant.

6.  Recovery of the debt would not deprive the appellant or 
her family of basic necessities.

7.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

8.  There is no indication that the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of DIC benefits in the 
amount of $7,536.00 would not be contrary to the standard of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., requires that, upon 
receipt of a substantially complete application, a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The issue currently before the Board arose as a 
result of VA demand on appellant for payment of an 
indebtedness.  It is an application for a benefit 
administered by VA which triggers the VCAA notice 
requirements.  See 38 U.S.C.A. § 5301(a); 38 C.F.R. 
§ 3.159(b)(1).  Further, the RO apprised the appellant of the 
process for contesting the indebtedness.

In a letter dated in April 2003, the RO informed the 
appellant of the basis of the RO's decision and also provided 
her appeal rights and how to appeal the decision.  In a 
letter dated in July 2003, in response to the appellant's 
request for a waiver of indebtedness, the RO informed the 
appellant of the document needed for a waiver application and 
provided her a VA Form 5655, Financial Status Report.  The 
November 2003 statement of the case (SOC) informed the 
appellant of the law applicable to the indebtedness process, 
and the cover sheet of the SOC also informed her of her right 
to representation, to include representation by a National 
Service Organization.  The appellant makes no assertion of 
having been inadequately informed of her rights in the VA 
process in issue or that she has been denied any request for 
assistance.  Thus, the Board finds that the appellant was 
sufficiently notified of her rights under the process in 
question and that she received assistance with presenting her 
application for waiver.  See Barger v. Principi, 16 Vet. App. 
132 (2002).

Factual background

In May 1998, the appellant's husband died.  In July 1988, she 
applied for DIC benefits.  In an October 1998 determination 
letter, the RO notified the appellant that her claim for DIC 
was approved.  By that same letter, the RO notified the 
appellant of when the rate of payment would change and the 
amount she would receive when the children reached the age of 
majority.  The October 1998 letter also instructed the 
appellant to notify the RO of any change in status.

The appellant remarried in July 2002, and she forwarded a 
notice of that fact to the RO in late August 2002.  The RO 
received it in September 2002.  An April 2003 RO letter 
informed the appellant of the adjustment in the rate of 
benefits that would be paid to her two children, and that the 
adjustment was effective as of July 2002.  The amount payable 
to her as surviving spouse for the period July 1, 2002, to 
March 31, 2003, resulted in an overpayment of $7,536.00.

The essential specifics of the overpayment are: between July 
2002 and December 2002, the appellant's share of the 
$1,403.00 monthly DIC was $832.00 per month through December 
31, 2002, and of the $1,422.00 monthly DIC for 2003, it was 
$844.00 per month.  The total attributable to her, and the 
overpayment, was $7,536.00.

The appellant does not dispute the amount of the payment or 
the fact that she received the payments and converted them to 
her personal use.  The appellant asserts that it was VA's 
responsibility to act faster on her notice of remarriage, 
which would have prevented the continued payments to her.  
The appellant's May 2003 statement relates that she contacted 
a VA office in Hampton, Virginia, and was told to meet with a 
VA representative in Williamsburg, Virginia.  She related 
that the VA representative told her that the entitlement 
would likely change, and that she would be informed shortly.  
The appellant stated that she waited for eight months, and 
did not hear anything until April 2003, when she was notified 
of the change in entitlement.  The appellant states that, 
since she had not heard anything from VA, she assumed all 
changes had been made, and that "[t]he balance of the money 
was spent on clothes, education and other items necessary for 
the adjustments into our new life."  She concedes only the 
months of July 2002 and August 2002, and argues that she 
should pay only for those months, $1,644.00, and that the 
remainder should be waived as VA's fault for the time 
required to act on her September 2002 notice of remarriage.

The appellant's Financial Status Statement submitted with her 
application for waiver reflects that the appellant reported 
herself as no longer employed as a pre-school teacher as of 
May 2003, and she reported only her current husband's income.  
The statement reflects a gross monthly income of $6,130.00 
per month, and a net monthly income of $4,100.  According to 
the appellant's statement, her family has a monthly deficit 
of $2,554.00.  The form reflects mortgage, $1,385.00 per 
month; food, $1,000.00; utilities and heat, $275.00; other 
living expenses, $1,900.00; and, installment contracts and 
other debts, $2,094.00, for a total of $6,654.00.  The 
installment contracts and other debts are further specified 
as being a home equity loan or line of credit, four credit 
cards, installment contract for appliances; a time share at a 
country club in Florida; and, two non-specified categories 
for USAA Federal Savings Bank.  The appellant and her husband 
own two vehicles, a 2001 SUV valued at $20,000.00, a sedan 
valued at $2,000.00, and boat valued at $1,000.00.  Their 
non-depreciable assets are as follows: cash savings, 
$6,000.00; savings bonds, $10,000.00; stocks and bonds valued 
at $170,000.00; real estate, $200,000.00; and, the time 
share, $8,000.00, for a total of $437,000.00.

In her October 2003 notice of disagreement, the appellant 
asserted that she did not deem seven months to have been a 
reasonable time for VA to act on her notice of remarriage but 
an excessive one.  She noted that, when she informed the 
Social Security Administration (SSA) of her remarriage, they 
adjusted their accounts within two weeks, and she paid the 
overage immediately.  The appellant noted that she did what 
she was supposed to do, and VA should have done what it was 
supposed to do.  She repeated these assertions in her 
substantive appeal, and also asserted that, at the 
Williamsburg meeting, she did not receive a breakdown of the 
benefits, and that she was unaware of the difference between 
the spousal portion and the children's portion.  She also 
disagreed that she has sufficient liquid assets to pay the 
indebtedness, as she reported only $6,000.00 in her cash 
account, and that liquidating any of her other assets would 
create a hardship by affecting the cash flow to maintain the 
standard of living.  She related that she never would have 
thought that her 2003 monthly portion was $844.00 out of the 
total of $1,422.00.  The appellant argues that there was no 
unfair gain on her part, for "VA [kept] us in the dark for 7 
months, [and] the normal course of expenditures continued at 
the established standard of living to include provisions for 
the basic necessities of life for the family.  There was not 
frivolous spending taking place."

Analysis

The appellant contends, in essence, that the overpayment 
resulted because VA did not act promptly after being notified 
that she had been remarried.  The Board notes that an 
adjustment to overpayment indebtedness may be warranted when 
the overpayment involved sole administrative error in which 
the appellant neither had knowledge of nor should have been 
aware of the erroneous award.  Further, neither the 
appellant's actions nor failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (West 2002); 38 C.F.R. § 3.500(b)(1) (2004).  As 
the record indicates the appellant was informed that her 
right to payments would be affected by remarriage, the Board 
finds that the overpayment was not solely due to VA 
administrative error.

Under the laws administered by VA, the recovery of 
overpayments of any benefit shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963(a) (2004).  The standard "Equity and Good 
Conscience" will applied when the facts and circumstances in 
a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's right.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)	Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)	Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)	Under hardship.  Whether collection would deprive 
debtor or family of basic necessities.

(4)	Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for 
which benefits were intended.

(5)	Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

(6)	Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a) (2004).

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, misrepresentation 
or bad faith on the appellant's part, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5203.  The Board concurs with the 
determination.  However, before recovery of indebtedness can 
be waived, it must also be shown that it would be against the 
principles of equity and good conscience to require the 
appellant to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds that 
recovery of the overpayment would not be against the 
principles of equity and good conscience.  The record in this 
case shows that the appellant remarried in July 2002, and 
that she continued to accept VA payments after that event.  
Although the appellant's statements that she notified VA of 
her remarriage in September 2002 are credible, the fact still 
remains that the appellant repeatedly converted the excess 
amount of the benefit with full knowledge that she no longer 
was entitled to it.  

Contrary to the appellant's assertions, the evidence directly 
refutes that she was ignorant of the amount of her share of 
the monthly stipend.  The October 1998 letter which informed 
the appellant that she was granted DIC for her and her two 
children specifically set forth the extent to which the DIC 
monthly payments would decrease after each child reached 
majority age.  The letter specifically reflected that, at the 
1998 rate, the appellant was slated to receive $850.00 per 
month when the youngest child reached age 18 in September 
2012.  Thus, the evidence shows the appellant to have been 
aware, or reasonably should have been aware, that $850+.00 of 
the monthly DIC payment was allocated to her.  The Board does 
not deem it unreasonable that the appellant cashed the 
checks, as a portion was allocated to the children.  The 
Board finds, however, that the appellant proceeded to convert 
her expired portion to her use with reasonable knowledge of 
the inherent risk involved.  Specifically, that VA would 
request that she remit the accumulated amount allocated to 
her.  Further, the fact that the proceeds may have been 
expended on items for the children or the family as a whole 
does not change or reduce her responsibility.  She knew she 
was no longer entitled to that amount of the DIC.  Hence, the 
Board finds that any fault on the part of VA in failing to 
discontinue her payments is outweighed by the appellant's 
fault in continuing to receive benefits to which she knew or 
reasonably should have known she was not entitled.

The Board also finds no evidence that collection of the debt 
will deprive the appellant of basic necessities.  Indeed, the 
appellant has in excess of $400,000.00 of assets, of which 
only $23,000.00 worth are depreciable.  The appellant argues 
that a forced liquidation of any sort will impact the 
family's cash flow to the level of hardship, but the evidence 
of the appellant's holdings does not support that conclusion.  
Further, the necessity of any liquidation is not a certainty, 
as the Committee's notice of denial informed the appellant 
that a payment plan could be worked out.

The Board further finds that a denial of the requested waiver 
will not nullify the objective for which benefits were 
intended.  In fact, in this case a denial will uphold and 
enforce the purpose for which benefits are awarded.  The 
benefit in question is for surviving spouses of deceased 
veterans, and eligibility for the benefit should be enforced 
in that spirit.  The appellant's honesty in reporting her 
change in marital status does not override this factor.

The Board also finds that a failure to make restitution would 
result in unjust enrichment to the appellant-debtor.  She 
received the full, free use and benefit of undeserved cash 
benefits in excess of $7,000.00.  To extinguish the 
responsibility to repay the VA benefits which the appellant 
knowingly opted to retain, with knowledge of the potential 
consequences, would be to reward her actions and increase the 
amount of her unjust enrichment.

Finally, the evidence does not show that the appellant-debtor 
has changed position to her detriment in any respect due to 
her reliance upon the receipt of VA benefits.  The fact that 
she may have used her expired portion of the DIC to purchase 
items for the family does not constitute detrimental 
reliance.

In summary, all of the elements set forth in 38 C.F.R. 
§ 1.965 weight against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the full amount of the $7,536 
overpayment from the appellant would not be against equity 
and good conscience.  Accordingly, a waiver is not warranted.




ORDER

Entitlement to a waiver of recovery of an overpayment of DIC 
benefits in the amount of $7,536.00, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


